Citation Nr: 0117180	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for paroxysmal, atrial 
fibrillation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in November 1998 by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his November 1999 substantive appeal, the veteran 
requested a hearing before a local hearing officer at the RO.  
However, a note in the file dated in January 2000 indicated 
that the veteran no longer wanted a hearing.


FINDINGS OF FACT

1.  The veteran suffers from a low back disability which is 
related to his period of military service.

2.  The veteran has had episodes of atrial fibrillation in 
the past but there is no episode of supraventricular 
tachycardia documented by electrocardiogram (EKG) or Holter 
monitor in the past year or at any time during the pendency 
of the claim.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for paroxysmal, atrial fibrillation, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7010 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability, and outpatient treatment records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

I.  Service Connection For A low Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

An October 1985 service medical record indicates that the 
veteran complained of back pain after twisting his back while 
trying to undo a seatbelt; examination revealed paraspinal 
muscle spasm and tenderness.  In September 1988 the veteran 
complained of lower back pain and was assessed with 
musculoskeletal pain.  An April 1989 service medical record 
reflects that the veteran had a three year history of low 
back pain.  Physical examination revealed mild L5 
paravertebral muscle spasm (bilateral).  The assessment was 
back muscle spasm.  Although the veteran's spine was 
evaluated as normal on his January 1990 separation 
examination, the veteran did claim recurrent back pain on the 
medical history portion of the examination.

A July 1995 VA X-ray of the lumbar spine revealed no evidence 
of a fracture or of degenerative joint disease.  However, it 
was noted that the straightening of the lumbar spine in the 
lateral view suggested an element of spasm.  An April 1997 
MRI of the spine revealed L5-S1 disc herniation.

At an August 1998 VA examination, the veteran complained of 
chronic low back stiffness and pain.  Physical examination 
revealed paraspinal muscle tightness and spasm on both sides, 
with mild tenderness.  The diagnoses were lumbosacral strain 
and L5, S1 disc herniation.

The Board is unable to disassociate the current lumbosacral 
strain with the complaints of back pain the veteran made 
during service.  The veteran complained of back pain on his 
separation examination, and service medical records indicate 
more than a four-year history of low back complaints.  X-rays 
and physical examination have confirmed that the veteran 
still suffers from paraspinal muscle spasm.  Resolving all 
doubt in the veteran's favor, the Board finds that service 
connection for a low back disability (lumbosacral strain) is 
warranted.  38 C.F.R. § 3.102.

II.  Increased Rating For Atrial Fibrillation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's paroxysmal, atrial fibrillation disability is 
currently rated as 10 percent disabling under Diagnostic Code 
7010.  Diagnostic Code 7010 provides for a 10 percent 
evaluation when there is permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by EKG or Holter monitor.  A 30 
percent rating is for application when there is paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by EKG or 
Holter monitor.

VA heart examinations dated in September 1993 and August 1995 
reflect diagnoses of paroxysmal atrial fibrillation.  At a 
January 2000 VA arrhythmias examination, the veteran stated 
that he had atrial fibrillation only about one to two times 
per year and that he had learned to manage his stress; he 
indicated that his only current medication was aspirin.  The 
veteran remarked that he was limited in the jobs that he 
could work secondary to his susceptibility to tachycardia.  
He stated that he was currently working full-time for a cable 
company.  Physical examination revealed normal S1 and S2 
heart sounds with regular rate and rhythm.  The diagnosis was 
paroxysmal supraventricular tachycardia.

A May 1995 letter from a VA physician noted the veteran's 
"several year history" of atrial fibrillation.  The most 
recent EKG undergone by the veteran was in October 1999, 
which showed a diagnosis of normal EKG.  While the veteran 
does have a history of confirmed atrial fibrillation, there 
is no documented evidence of any recent episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia.  In this regard, the Board notes that the 
January 2000 VA arrhythmias examiner specifically indicated 
that there were no recent paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by EKG or 
Holter monitor.  In short, the veteran does not show more 
than four documented episodes per year, and the preponderance 
of the evidence is against an increased evaluation for his 
service-connected paroxysmal, atrial fibrillation.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's atrial 
fibrillation disability, alone, has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Service connection for lumbosacral strain is granted.

A rating in excess of 10 percent for paroxysmal, atrial 
fibrillation, is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

